EXHIBIT CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Wade Mezey, Chief Financial Officer of Mezey Howarth Racing Stables, Inc. (the “Company”), do hereby that to the best of my knowledge and belief that: (1) The Company’sS-1 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 9, 2008 By: /s/ Wade Mezey - Wade Mezey Chief Financial Officer (Interim)
